         Case 1:15-cv-09746-PAE Document 195 Filed 07/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RALPH GAMBLES, individually and as representative of
 the classes,
                                                                           15 Civ. 9746 (PAE)
                                         Plaintiff,
                         -v-                                                      ORDER

 STERLING INFOSYSTEMS, INC.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from a member of the putative class in this

case, seeking leave not to attend the fairness hearing scheduled for September 22, 2020. The

Court does not perceive any need for the class member to personally appear. The Court

nevertheless asks counsel to confer about this letter and to file a brief letter on the docket of the

case by August 6, 2020, outlining counsel’s views as to this matter.

       SO ORDERED.


                                                                 PaJA.�
                                                               ______________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
Dated: July 31, 2020
       New York, New York
Case 1:15-cv-09746-PAE Document 195 Filed 07/31/20 Page 2 of 4
Case 1:15-cv-09746-PAE Document 195 Filed 07/31/20 Page 3 of 4
AESl\1
     Document 195 Filed

  LS : : .   . -,   CJZ
